RULE 556. INDICTING GRAND JURY

(A) Each of the several courts of common pleas may proceed with an indicting grand
jury pursuant to these rules only in cases in which witness intimidation has occurred, is
occurring, or is likely to occur.

(B) Any court of common pleas seeking to resume the use of indicting grand
juries pursuant to these rules shall petition the Supreme Court of Pennsylvania in
the following form:

      (1) The petition shall identify the petitioner, who shall be either the
      president judge or a designee, and the judicial district. If the petition is
      seeking permission to resume the use of indicting grand juries in a two-
      county judicial district, and the indicting grand jury is sought for only one
      county, that county shall be identified in the petition. The president judge's
      designee shall be a member of the court of common pleas of the judicial
      district.

      (2) The petition shall aver that the petitioner has reviewed the district
      attorney's certificate required under paragraphs (B)(4) and (5) and the
      petitioner agrees with the averments contained therein.

      (3) An original and 2 copies of the petition shall be filed, and shall bear an
      original signature of the petitioner.

      (4) There shall be appended to the petition a certificate from the district
      attorney for the judicial district or, in the case of a two-county judicial
      district, a certificate from the district attorney or district attorneys for the
      county or counties within the judicial district.

      (5) The district attorney's certificate shall contain:

             (a) the name and county of the district attorney;

             (b) an averment that witness intimidation has occurred, is occurring,
             or is likely to occur in the judicial district or, in the case of a two-
             county district where an indicting grand jury is sought for only one
             county, the county;

             (c) An averment that the district attorney believes that an indicting
      grand jury will remedy the problem of witness intimidation; and

      (d) the original signature of the district attorney.



      COMMENT: This rule was adopted in 2012 to permit the
      use of an indicting grand jury as an alternative to the
      preliminary hearing but only in cases in which witness
      intimidation has occurred, is occurring, or is likely to occur.

      The Supreme Court, by Order issued with the promulgation
      of the new Rules of Criminal Procedure governing the
      indicting grand jury, requires that each of the judicial districts
      must petition the Court for permission to resume using the
      indicting grand jury, but only as provided in these rules. By
      further Order of the Supreme Court, the form and
      contents of the petition were established. See 43 Pa.B.
      1706 (March 30, 2013). This rule was amended in 2015
      to include the form and contents of the petition required
      to resume indicting grand juries as established by the
      Court’s Order.

      The rules in Chapter 5 Part E apply only to the indicting
      grand jury and do not apply to any county, regional, or
      statewide investigating grand jury.


      NOTE: New Rule 556 adopted June 21, 2012, effective in
      180 days [.] ; amended September 8, 2015, effective
      November 1, 2015.


*            *              *              *             *                 *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the new rule published with the Court’s
Order at 42 Pa.B. 4140 (July 7, 2012).


Final Report explaining the September 8, 2015 amendment regarding
the content of the petition to resume using indicting grand juries
published with the Court’s Order at 45 Pa.B.       (     , 2015).

                                      2